UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1953


JUDY SMITH,

                 Plaintiff – Appellant,

          v.

DEPARTMENT OF VETERANS AFFAIRS; JAMES B. PEAKE, Secretary
of Affairs; ERIC K. SHINSEKI,

                 Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:08-cv-00272-CCE-WWD)


Submitted:    January 26, 2012             Decided:   February 14, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Judy Smith, Appellant Pro Se. Joan Brodish Binkley, Assistant
United   States Attorney,  Greensboro,  North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Judy     Smith      appeals         the        district     court’s       order

accepting       the     report    of     the    magistrate         judge    and       granting

summary       judgment       to     the        Defendant         in      this        employment

discrimination action.             The district court referred this case to

a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.    2011).       The    magistrate           judge     recommended      that

relief be denied and advised Smith that failure to file timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

               The    timely      filing       of    specific          objections        to     a

magistrate       judge’s       recommendation            is    necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties       have       been     warned         of     the      consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Smith

has waived appellate review by failing to timely file objections

after       receiving    proper     notice.          Accordingly,          we    affirm       the

judgment of the district court.

               We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3